DETAILED ACTION
In response to the Amendments filed on September 26, 2022, claims 1, 3, and 9 are amended; and claim 2 is cancelled. Currently, claims 1 and 3-16 are still pending. It is noted that applicant should update the status of claims 1 and 9 as “Currently Amended” since these claims have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3-16 are objected to because of the following informalities: 
Claims 1, 9, and 15: the recitations of “the holes” (line 6 of claim 1; line 4 of claim 9; line 1 of claim 15) should be recited as --the one or more holes-- so as to avoid any confusion of antecedent basis.  
Claims 3-8 and 10-16 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the newly added limitation of “a catheter having a single tube” appears to be new matter because the instant disclosure is silent to such limitation. Moreover, since the drawings also does not provide a cross-sectional view, it is unclear how many lumen  tubing 12 comprises. Therefore, it does not appear that the instant disclosure provide sufficient support for the full scope of the newly added limitation.
Claims 3-8 are also rejected for incorporating the above issue of new matter through their respective claim dependencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the newly added recitation of “the negative pressure in the interior of the catheter” (lines 12-13) is confusing since the claim already requires the level of negative pressure in the interior of the catheter (lines 11-12). Therefore, it is unclear whether the level of the negative pressure and the negative pressure are referring to the same limitation. However, as best understood for the purpose of continuous examination, the recitation is interpreted as requiring the same limitation. Therefore, the recitation of lines 12-13 is suggested to be amended to recite --the level of negative pressure in the interior of the catheter-- to clarify the confusion.
Regarding claim 13, the recitation of “the negative pressure” is also confusing as explained for claim 9. However, as best understood for the purpose of continuous examination, the recitation is also interpreted as referring to the same limitation of the level of negative pressure of lines 11-12 of claim 9. Accordingly, the recitation is suggested to be recited as --the level of negative pressure--.
Claims 10-16 are also rejected for incorporating the above confusion through their respective claim dependencies.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is noted that claim 14 depends upon claim 13 which depends on claim 9. Therefore, since claim 9 has been amended to further require “if the negative pressure in the interior of the catheter has a magnitude greater than a threshold level sufficient to remove gas trapping in the stomach without removing stomach liquid, causing the pressure regulator to at least temporarily shut off the source of negative pressure” (lines 12-15), it appears that the limitations of claim 14 is now required in further details by claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or, in the alternative, under 35 U.S.C. 103 as obvious over Elia (US Pub. No. 2010/0030133 A1).
Claim 1. Elia discloses a device for removal of gases, configured for insertion in the stomach of an infant, the device comprising: 
a. a catheter (1, 2) having a single tube for feeding and suction ([0136]; i.e., since sleeves 1, 2 are part of a double lumen NGT tube 5), the catheter having an interior (i.e., interior of tube 2) and including a distal end (i.e., end with openings 281) configured for insertion into the stomach of an infant ([0118]-[0119]), the distal end including one or more holes for perforations (281) configured to allow air from the stomach to enter the holes and the interior of the catheter ([0293]; since openings 281 allows passage into tube 2, openings 281 is capable of allowing air from the stomach to enter openings 281 and into the interior of tube 2 when tube 2 is positioned in the stomach. Moreover, Elia explicitly disclose that the inner tube being the suction tube, see [0136], it follows that in the embodiment of the inner tube being the suction tube, during suction, openings 281 of tube 2 draws fluid including air from the stomach into tube 2), the catheter further including a proximal end (i.e., end of sleeve 1 engaging with gastric console 300); 
b. a pressure sensor (42) disposed on the catheter (Fig. 12), the pressure sensor being configured to be in pressure communication with a pressure in the stomach ([0278]; i.e., pressure sensor 42 is in pressure communication in a pressure in the stomach via sleeve 1); 
c. a source of negative pressure (16), the source of negative pressure in pressure communication with the interior of the catheter ([0270]; Fig. 12); and 
d. a pressure regulator (14) in signal communication with the pressure sensor and the source of negative pressure (Fig. 12, [0270], [0278]), such that the pressure regulator controls the negative pressure in the interior of the catheter ([0270]; via controlling suction pump 16), wherein the pressure regulator is configured to detect if the negative pressure in the interior of the catheter has a magnitude greater than a threshold level ([0278]; i.e., preset level), and if so, is configured to at least temporarily shut off the source of negative pressure ([0279]; i.e., ceasing suction),
First, it is noted that since Elia discloses reducing or ceasing pumping of the suction pump 16 upon detection by the pressure sensor 42 that the pressure is above a preset level ([0278]-[0279]), controller 14 is further capable of being configured to at least temporarily shut off the source of negative pressure (i.e., case pumping upon reaching condition of pressure increasing above a preset level), if the preset level is a level of the negative pressure in the interior of the catheter has a magnitude greater than a threshold level sufficient to remove gas trapping in the stomach without removing stomach liquid.
Alternatively, even if [0278]-[0279] is not sufficient to explicitly disclose that the pressure regulator is configured to detect if the negative pressure in the interior of the catheter has a magnitude greater than a threshold level sufficient to remove gas trapping in the stomach without removing stomach liquid, and if so, at least temporarily shut off the source of negative pressure, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Elia with the preset level causing the controller 14 to cease pumping to be a level for indicating that the magnitude is greater than a threshold level that is sufficient to remove gas trapping in the stomach without removing stomach liquid depending on the particular application and treatment requirement so as to prevent unwanted pumping by the suction pump 16 ([0278]-[0279] of Elia). 
Claim 3. Elia discloses the device of claim 1, wherein a plurality of holes for perforations are defined in the distal end of the catheter (Fig. 7a; i.e., there is a plurality of opening 281).
Claim 5. Elia discloses the device of claim 1, wherein the catheter is coupled to a feeding tube (1) (Fig. 7a; [0136], [0292]; since Elia explicitly disclose that the outer sleeve being used for nourishment, openings 283 of sleeve 1 would be used for nourishment).
Claim 6. Elia discloses the device of claim 1, wherein the catheter forms a portion of a feeding tube (Fig. 7a; i.e., since sleeve 1 and tube 2 are interpreted as the claimed catheter and the outer sleeve being used for nourishment, the interpreted catheter forms a part of the claimed feeding tube).
Claim 8. Elia discloses the device of claim 1, further comprising a catch (308) for receiving liquids or solids that are suctioned out of the stomach ([0277]; Fig. 12).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Elia (US Pub. No. 2010/0030133 A1) in view of Vaska (US Pub. No. 2012/0132216 A1)
Claim 4. Elia discloses the device of claim 1, wherein Elia further discloses that controller 14 operating suction pump 16 based on a detected pressure exceeding a preset level so as to prevent adverse patient condition ([0278]-[0280]), but does not explicitly disclose the pressure regulator is configured to keep the negative pressure in the interior of the catheter at a desired threshold, plus or minus a desired tolerance. However, it is noted that Vaska also discloses a device for removing gas from a treatment site comprising a catheter (202, 230) ([0133]), a pressure sensor (212) ([0134]; Fig. 12), a source of negative pressure (220) ([0134]; Fig. 12), and a pressure regulator (208) operating the source of negative pressure in order to maintain a desired level of negative pressure  ([0134]) thereby keeping the negative pressure in the interior of the catheter at a desired threshold. Vaska further discloses a range for the negative pressure being from -5 cmH---2O to -150 cmH---2O ([0030]; interpreted as being a plus or minus desired tolerance range). Therefore, since both Elia and Vaska are drawn to devices with a pressure regulator controlling a source of negative pressure in the interior of the catheter in accordance to a desired level for treatment, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Elia with the feature of the pressure regulator is configured to keep the negative pressure in the interior of the catheter at a desired threshold, plus or minus a desired tolerance since Vaska that it is known in the art for maintaining a source of negative pressure at a desired level within a suitable treatment range ([0134] of Vaska) so as to exert a sufficient negative pressure without causing the collapse of the treatment site ([0278] of Elia).
Claim 7. Elia discloses the device of claim 1, wherein Elia does not explicitly disclose that the catheter forms a portion of a CPAP machine. However, Vaska further discloses that a device with a catheter, a pressure sensor, a source of negative pressure, and a pressure regulator may be used in conjunction with other apparatuses including a CPAP machine being coupled to the system ([0182]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Elia with the catheter forming a portion of a CPAP machine as disclosed by Vaska for continuous treatment during sleep so as to prevent conditions that may cause the collapse of the treatment site ([0280] of Elia).

Response to Arguments
With respect to the previous claim objection, the amendment to claim 3 is sufficient to clarifying the previous informality. However, the claims still contain informalities, see above for details.

Applicant’s arguments, see pgs. 5-6, filed September 26, 2022, with respect to Elias in view of the amendments of claim 1 have been fully considered and are not persuasive because controller 14 of Elia is disclosed to cease pumping of pump 16 upon the pressure detected as being above a preset level, see above for rejection additional details.

Applicant’s arguments, see pgs. 5-6, filed September 26, 2022, with respect to Elias in view of the amendments of claim 9 have been fully considered and are persuasive.

Allowable Subject Matter
Claims 9-13, 15, and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. It is noted that claim 14 appears to be required by amended claim 9 as further explained above and thus, would not be allowable unless the above rejections are clarified.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783